          MEMO ENDORSED                                                  USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
       UNITED STATES DISTRICT COURT
                                                                         DATE FILED: 11/8/2019
       SOUTHERN DISTRICT OF NEW YORK
       ------------------------------------x
       JAMES MURPHY, ON BEHALF OF HIMSELF :
                                           :                             No.: 1:19 cv 8040
       AND ALL OTHER PERSONS SIMILARLY
                                           :
       SITUATED
                                           :                             AFFIRMATION
                                           :
                                           :
                       Plaintiffs,
                                           :
                                           :
                         v.
                                           :
                                           :
       T AND D RESORTS INC.,
                                           :
                      Defendant.           :
       ------------------------------------X
            Darryn Solotoff, Esq., an attorney admitted to practice in this court, affirms that the

       following statements are true under the penalties of perjury:

               1.     I am a partner with Bell Law Group, PLLC, the attorneys for the plaintiff in this

       action and, as such, I am familiar with the facts and circumstances of this action.

               2.     Plaintiffs submit this affirmation in defendant’s First Motion to Change of Venue.

               3.     Plaintiff hereby consents to the change of venue to the Western District of New

       York.

       Dated: Garden City, New York
              November 7, 2019
                                                             Respectfully submitted,

                                                     THE LAW OFFICE OF DARRYN SOLOTOFF
IT IS HEREBY ORDERED that the Clerk                  PLLC
of Court is directed to (1) terminate all open
motions and (2) transfer this case to the            s/Darryn G. Solotoff
Western District of New York pursuant to
28 U.S.C. § 1404(b).                                 Darryn G. Solotoff
                                                     100 Quentin Roosevelt Blvd, #208
SO ORDERED.                                          Garden City, New York 11530
                                                     Phone: 516.695.0052
                                                     Fax: 212.656.1845
                             11/8/2019               ds@lawsolo.net
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
